DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-11, 13-19 and 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	The examiner notes that the drawings contains words underlined in red and are not indicated as being underlined in the disclosure.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10, 13, 14, 19, and 32-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holinski et al (US Publication 2021/0290949).
Referring to Claim 7, Holinski et al teaches an implantable neuromodulation device comprising: a chamber configured to receive a nerve (e.g. Paragraph [0064] disclose to detect electrical signals from the nerve), the chamber having a cross-sectional chamber inner dimension (e.g. Figure 1, nerve passage (chamber) 16); at least one electrode disposed in the chamber (e.g. Figure 1, Element 30 and Paragraph [0073] discloses one or more electrodes passing through the apertures to the nerve passage 16); a non-linear channel having a proximal end and a distal end, the proximal end being open to outside of the device and the distal end terminating at the chamber (e.g. Figure 1, channel 18 and Paragraph [0007] discloses the channel walls are angled and Figure 5 illustrates channels that are non-linear with teeth 70), the non-linear channel fluidly connecting an interior of the chamber with an exterior of the neuromodulation device such that the chamber is fluidly connected to the exterior of the neuromodulation device, the non-linear channel having a cross-sectional channel inner dimension at the distal end, and wherein the cross-sectional channel inner dimension at the distal end is less than the cross- sectional chamber inner dimension, the cross-sectional channel inner dimension at the distal end being fixed (e.g. Figure 1, channel 18 and Paragraph [0066] discloses squeezing the nerve through entry channel 18 to arrive in the chamber (nerve passage) 16.  Nerve passage 16 is shaped to retain the nerve in a minimally deformed state and Paragraph [0070] discloses opening into nerve passage 16 is narrower than the nerve passage as a whole providing a neck 20, so that a nerve which is of larger diameter than this neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16 and Paragraph [0064] discloses the cuff body is rigid with minor degree of deformation).
Referring to Claim 8, Holinski et al teaches the implantable neuromodulation device of claim 7, wherein the channel comprises a diameter between 50 to 5000 micrometers (e.g. Paragraphs [0010] and [0168] discloses accepting nerves of less than 2000 micrometers (2mm) to less than 100 micrometers).

Referring to Claim 9, Holinski et al teaches the implantable neuromodulation device of claim 7, wherein the at least one electrode is configured to at least one of record or apply electrical impulses (e.g. Paragraph [0064] discloses nerve cuff is used to provide electrical stimulation to a nerve and/or to detect electrical stimulation from the nerve).

Referring to Claim 10, Holinski et al teaches the implantable neuromodulation device of claim 7, wherein the non-linear channel is L-shaped (e.g. Figures 1 and 5, see annotated figures below).


    PNG
    media_image1.png
    418
    512
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    485
    542
    media_image2.png
    Greyscale


Referring to Claim 13, Holinski et al teaches the implantable neuromodulation device of claim 7, further comprising: a stimulation generator configured to provide an electrical pulse to the at least one electrode (e.g. Paragraph [0175] discloses connected to stimulator for stimulation).
Referring to Claim 14, Holinski et al teaches the implantable neuromodulation device of claim 7, wherein the at least one electrode comprises at least one of gold, platinum, iridium oxide, carbon nanotubes, graphene, titanium nitride, and iridium (e.g. Paragraphs [0133-0134] discloses the contacts within the nerve passage 16 are gold pads (or platinum) and Paragraph [0148] discloses uncoated electrodes such as carbon nanotubes).

Referring to Claim 19, Holinski et al teaches the implantable neuromodulation device of claim 7, wherein the at least one electrode is disposed on at least one wall of the chamber (e.g. Figure 1, Element 30 and Paragraph [0124]).

Referring to Claim 32, Holinski et al teaches an implantable neuromodulation device comprising: a chamber configured to receive a nerve (e.g. Paragraph [0064] disclose to detect electrical signals from the nerve), the chamber having a cross-sectional chamber inner dimension (e.g. Figure 1, nerve passage (chamber) 16); at least one electrode disposed in the chamber (e.g. Figure 1, Element 30 and Paragraph [0073] discloses one or more electrodes passing through the apertures to the nerve passage 16); a channel having a cross-sectional channel dimension that is smaller than a cross- sectional chamber dimension, the channel having a proximal end and a distal end, proximal end being open to outside of the device and the distal end terminating at the chamber, the channel fluidly connecting an interior of the chamber with an exterior of the neuromodulation device such that the chamber is fluidly connected to the exterior of the neuromodulation device, the cross-sectional channel inner dimension being fixed (e.g. Figure 1, channel 18 and Paragraph [0066] discloses squeezing the nerve through entry channel 18 to arrive in the chamber (nerve passage) 16.  Nerve passage 16 is shaped to retain the nerve in a minimally deformed state and Paragraph [0070] discloses opening into nerve passage 16 is narrower than the nerve passage as a whole providing a neck 20, so that a nerve which is of larger diameter than this neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16 and Paragraph [0064] discloses the cuff body is rigid with minor degree of deformation).

Referring to Claim 33, Holinski et al teaches the implantable neuromodulation device of claim 32, wherein the channel has a constant diameter (e.g. Paragraph [0070] discloses the neck diameter is smaller than the nerve when in an undeformed state to retain the nerve in chamber 16.  The examiner notes the claim as currently written does not require the entire or whole channel to have a constant diameter).
Referring to Claim 34, Holinski et al teaches the implantable neuromodulation device of claim 7, wherein the channel is configured to compress a nerve (e.g. Paragraph [0066] discloses squeezing the nerve through entry channel 18 to arrive in the chamber (nerve passage) 16).

Referring to Claim 35, Holinski et al teaches an implantable neuromodulation device comprising: a chamber configured to receive a nerve (e.g. Paragraph [0064] disclose to detect electrical signals from the nerve), the chamber having a cross-sectional chamber inner dimension (e.g. Figure 1, nerve passage (chamber) 16);
at least one electrode disposed in the chamber (e.g. Figure 1, Element 30 and Paragraph [0073] discloses one or more electrodes passing through the apertures to the nerve passage 16);
a non-linear channel having a proximal end and a distal end, the proximal end being open to outside of the device and the distal end terminating at the chamber (e.g. Figure 1, channel 18 and Paragraph [0007] discloses the channel walls are angled and Figure 5 illustrates channels that are non-linear with teeth 70), the non-linear channel fluidly connecting an interior of the chamber with an exterior of the neuromodulation device such that the chamber is fluidly connected to the exterior of the neuromodulation device, the non-linear channel having a cross-sectional channel inner dimension at the distal end, and wherein the cross-sectional channel inner dimension at the distal end is less than the cross- sectional chamber inner dimension, wherein the channel is configured to remain continuously open (e.g. Figure 1, channel 18 and Paragraph [0066] discloses squeezing the nerve through entry channel 18 to arrive in the chamber (nerve passage) 16.  Nerve passage 16 is shaped to retain the nerve in a minimally deformed state and Paragraph [0070] discloses opening into nerve passage 16 is narrower than the nerve passage as a whole providing a neck 20, so that a nerve which is of larger diameter than this neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16).

Referring to Claim 36, Holinski et al teaches the implantable neuromodulation device of claim 35, wherein the channel is configured to remain continuously open after a nerve is positioned in the chamber (e.g. Figure 1 and Paragraph [0064] discloses the cuff body is rigid with minor degree of deformation).

Referring to Claim 37, Holinski et al teaches the implantable neuromodulation device of claim 35, wherein the channel is configured to remain continuously open when a nerve is stimulated in the chamber (e.g. Figure 1 and Paragraph [0064]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 2021/0290949) in view of Fang et al (US Publication 2017/0246453).
Referring to Claim 11, Holinski et al teaches the implantable neuromodulation device of claim 7, while going through the channel the average diameter of the stretched portion of the target nerve is compressed while minimizing physiological adverse effects on the nerve (e.g. Paragraphs [0066] and [0070]). However, Holinski et al does not disclose wherein the nerve is between 25 % to 50% smaller than the average diameter of the target nerve in an unstretched portion of the target nerve. 	Fang et al teaches that it is known to use a nerve cuff with nerve compression of up to 50% as set forth in Paragraphs [0002], [0020] and [0054] and Figures 11A and 11B to provide a compression value based on compression that occurs in daily activities which does not damage the nerve during use (e.g. Paragraph [0057]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with nerve cuff with nerve compression of up to 50% as taught by Fang et al, since such a modification would provide the predictable results of compression value based on compression that occurs in daily activities which does not damage the nerve during use.
Claim(s) 15-18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 2021/0290949) in view of Wei et al (US Publication 2012/0197356).
Referring to Claims 15, 16, 18 and 27, Holinski et al teaches the implantable neuromodulation device of claim 7 or 13, wherein the stimulation is received from a stimulation generator (e.g. Paragraph [0175] discloses the cuff connected to a stimulation generator).  However, Holinski et al does not disclose wherein the at least one electrode is configured to apply an electrical stimulation having an amplitude between 9.5 microAmps to 20milliAmps; wherein the at least one electrode is configured to apply an electrical stimulation having a voltage of between 0.1-10 V; wherein the at least one electrode is configured to apply an electrical stimulation having a pulse with a duration between 20-500 microseconds; wherein the at least one electrode is configured to apply an electrical stimulation at a frequency between 0.5 to 50 KHz, wherein the electrical stimulation is received from the stimulation generator.
 	Wei et al teaches that it is known to use applying a sustained electrical stimulation comprising a frequency of approximately 1-50 kHz and as set forth in Paragraphs [0059] and [0079], an amplitude between about 9.5 microAmps-20 milliAmps and a voltage between about 0.1-10 V as set forth in Paragraph [0084], and a duration of between about 100-500 microseconds as set forth in Paragraph [0085] to provide sufficient electrical stimulation to treat urinary incontinence (Paragraph [0022]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying a sustained electrical stimulation comprising a frequency of approximately 1-50 kHz and, an amplitude between about 9.5 microAmps-20 milliAmps and a voltage between about 0.1-10 V, and a duration of between about 100-500 microseconds as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.
Referring to Claim 17, Holinski et al teaches the implantable neuromodulation device of claim 7, except wherein the at least one electrode is configured to apply an electrical stimulation having at least one of a square, monopolar, cathodic, or bipolar balanced shape, wherein the electrical stimulation is received from a stimulation generator.  In the alterative that the claim is requiring the stimulation generator to output at least one of a square, monopolar, cathodic, or bipolar balanced shape. 	Wei et al teaches that it is known to use applying cathodic electrical as set forth in Paragraph [0077] to provide sufficient electrical stimulation to treat urinary incontinence. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying cathodic electrical as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792